—In a proceeding pursuant to CPLR article 78, inter alia, in the nature of mandamus to compel the respondents to “restore petitioner to her position as an elementary [school] teacher”, the petitioner appeals (1), as limited by her brief, from so much of an order of the Supreme Court, Nassau County (Davis, J.), dated January 13, 1998, as, upon reargument, adhered to its original determination in an order dated June 19, 1997, granting the respondents’ motion to dismiss the proceeding, and (2) a judgment of the same court, dated September 25, 1998, which denied the petition and dismissed the proceeding.
Ordered that the appeal from the order is dismissed (see, CPLR 5701 [b] [1]); and it is further,
Ordered that the judgment is affirmed; and it is further,
Ordered that the respondents are awarded one bill of costs.
There is no evidence in the record that the respondents’ denial of tenure to the petitioner was for a legally-impermissible reason (see, Matter of Cohoes City School Dist. v Cohoes Teachers Assn., 40 NY2d 774, 777), and there is no evidence that she acquired tenure by estoppel (see, Matter of Carpenter v Board of Educ., 71 NY2d 832).
The petitioner’s remaining contentions are without merit. O’Brien, J. P., Goldstein, Luciano and Schmidt, JJ., concur.